Sedgwick, J.,
concurring.
The majority of the court declare in the syllabus:
“The publication of political matter in a newspaper cannot be enjoined merely because it is false or misleading,” because the Constitution provides: “Every person may freely speak, write and publish on all subjects, being responsible for the abuse of that liberty; and in all trials for libel, both civil and criminal, the truth when published *43with good motives, and for justifiable ends, shall be a sufficient defense.” The opinion does not define what is “political matter,” and does not say why the fact that it is a defense in an action for libel to prove that the publication was for good motives and for justifiable ends should prevent a court of equity from interfering. I do not recall any more important proposition than the one that is so decided in this opinion. No provision of our Constitution has been more litigated and discussed by the courts than the provision that “every person may freely speak, write and publish on all subjects, being responsible for the abuse of that liberty.” The discussion started in the courts before our Constitution was adopted, and, in fact, long before the federal Constitution was adopted, it was much discussed in the courts of England. I suppose that it is the intention of the opinion in this case, to hold that publication in a newspaper will not be enjoined under any circumstances because every person may freely speak, write and publish on all subjects. Several hundred years ago this was announced as the law in' England, but the English courts have entirely abandoned the doctrine, and at the present time the courts' of England deal with injury to personality by writing and publishing in the same manner that they deal with any other torts. There has been a most remarkable growth in this country in the same direction. In Francis v. Flinn, 118 U. S. 385, the supreme court of the United States announced the dictum that “in the eyes of the law” damages are an adequate remedy for all publications; but a very few years later in the famous case of Gompers v. Buck Stove & Range Co., 221 U. S. 418, that court sustained an injunction restraining the defendants “from printing, issuing, publishing, or distributing” certain matters which were alleged to be injurious to the plaintiffs. This shows a remarkable growth in the direction of requiring courts of equity to restrain wrongdoing when there is no other remedy to prevent it, and this does not seem to me to be a violation of the Constitution. Those who *44publish are “responsible for the abuse of that liberty,” and it is the abuse of the liberty that is enjoined, and not the liberty itself.
There are other reasons given in the brief for reversing the judgment in this case which seem to call for reversal. I am not satisfied with the discussion ■ in the majority opinion, nor with the statement of the law in the syllabus.